Exhibit 10.18

 
JOINT VENTURE AGREEMENT


FOR
 
DESTROYING AND UTILISING METHANE FROM THE
OTI SANITARY LANDFILL IN KUMASI
 
BETWEEN
 
KUMASI METROPOLITAN ASSEMBLY,
 
J. STANLEY-OWUSU GROUP OF COMPANIES
 
AND
 
BLUE SPHERE CORPORATION
 
FEBRUARY 2011

 
1

--------------------------------------------------------------------------------

 

Joint Venture Agreement between the Kumasi Metropolitan Assembly, J
Stanley-Owusu Group of Companies and Blue Sphere Corporation with respect to
destroying and utilising methane from the Oti Sanitary Landfill in Kumasi


This agreement relates to a joint venture carbon credit project and is entered
into in Kumasi, Ghana on 2 February 2011 between:


1. the Kumasi Metropolitan Assembly (“KMA”), which is a legal person under
applicable Ghanaian law;
2. J Stanley-Owusu Group of Companies (“JSO”), which is a legal person under
applicable Ghanaian law; and
3. Blue Sphere Corporation (“BSC”), a corporation organised under the laws of
Nevada (together the “Parties”).


WHEREAS:


а) KMA provided BSC with the landfill data requested by BSC, which BSC analyzed
with a view toward implementing a clean development mechanism landfill methane
and/or compost or other alternative waste treatment project in accordance with
approved methodologies AM0025 and/or ACM0001 (the “Project”) under the Kyoto
Protocol to the United Nations Framework Convention on Climate Change or its
replacement protocol both as amended or extended (“KP”); and


b) On the basis of the data provided, BSC concluded on a preliminary basis that
implementing the Project makes economic sense.


c) Following thereon, on 16 and 17 August 2010, BSC and KMA conducted a
feasibility study at the site of the landfill (the “Study”) and, based on the
result thereof, concluded that implementing the Project would, in fact, make
economic sense and, therefore, the Parties now agree to commence implementation
of the Project in a commercially reasonable timeframe on the basis of the
following conditions.


Now, therefore, the Parties have agreed as follows:


Article 1.  Project Registration


1.1 Registration Process. BSC has the right to select at its sole discretion and
enter in contracts with one or more designated operational entities (each a
“DOE”) for validation, verification and certification of the Project.


1.2 PDD. BSC will prepare the project idea note (“PIN”) and project document
design (“PDD”), which shall include the data on the baseline scenario that is
required for validation of the PDD. Preparation of the PDD shall commence after
this Agreement has been signed.  BSC shall coordinate with the relevant DOE any
pre-monitoring for the Project and, afterwards, the Parties will discuss and
agree a time period for completing the PDD.


1.3 Approval of the Ghanaian Designated National Authority (DNA).  BSC will
obtain the necessary approvals from the Ghanaian DNA and perform all obligations
within Ghana relating to licensing, permits, agreements, concessions and
authorisations required for the Study and the Project.   KMA will use reasonable
endeavours to assist BSC in obtaining any and all Ghanaian approvals in a
commercially reasonable timeframe.


1.4 Receipt of registration and other approvals for the Project. Both Parties
will use reasonable endeavours to register the Project and obtain all other
approvals for the Project.  The Parties will also accomplish all necessary
actions to affirm the Project in the country of the purchaser of the certified
emission reductions (“CERs”) to be produced by the Project in accordance with
the KP.  The Parties will work closely with the DOE and facilitate with respect
to validation, registration, verification, certification of the emissions
reduction and issue of the Project’s CERs by the Executive Board of the UNFCCC.


1.5 Action Plan for Monitoring. BSC in coordination with KMA will prepare a
monitoring plan in accordance with the ACM0001 under the KP (“Monitoring
Plan”).  BSC will implement the Monitoring Plan and will conduct the monitoring
required thereby.


1.6 Communications. Both Parties agree that BSC will be the focal point for all
communications relating to the Project with all Ghanaian and international
commissions, bureaus, departments, administrative agencies, regulatory
authorities (collectively “International Agencies”) in order to achieve the
goals of the UNFCCC, including, but not limited to, communications relating to
the allocation of CERs.  BSC will inform KMA and JSO of all material
communications with International Agencies relating to the Project.

 
2

--------------------------------------------------------------------------------

 

1.7 Transfer of CERs/Gas Rights. The Parties agree to allocate all CERs obtained
from the Project to BSC’s registry account at the UNFCCC or the registry account
of a third party purchaser designated by BSC.  Each of KMA and JSO also hereby
transfers to BSC (or to the order of BSC) all right, interest and title in, to
and under any greenhouse gases found in and/or extracted from the Oti Sanitary
Landfill.


1.8 Energy Generation.  In the event that there is a sufficient flow and quality
of gas to make the installation of a power and heat generator profitable, as
determined after the first issuance of CERs, the Parties will use their
reasonable endeavours to negotiate and enter into a separate agreement for the
installation of power generation equipment.  The Parties agree that any party
that invests funds into power and heat generation shall first recoup 100% of its
investment before any earnings from the sale of power and heat are shared in
proportion to the funds invested in such heat generation project.


Article 2.  Services to be provided by BSC and KMA


2.1. BSC will perform the following services in connection with the Project:


a) PIN, PDD and registration of the Project, as described in sub-articles 1.2
and 1.4 above;
c) financing 100% of the expenses described in Article 4 hereof;
d) provision of data required for the installation of monitoring and other
required equipment;
e) delivery of measurement equipment, equipment for processing and storing data
and a means for transferring data, together with all technical documentation,
required for the Project;
f) delivery of flare, compost and/or other related systems and other required
equipment together with all technical documentation; and
g) marketing and sale of CERs in accordance with Article 5 hereof.


2.2 KMA will perform the following services in connection with the Project:


a) obtaining all Ghanaian consents and authorisations required to implement the
Project and will assist BSC in obtaining all CDM-related consents and
authorisations in Ghana, including, but not limited to, the letter of
endorsement and the letter of approval to be provided by the Ghanaian designated
national authority;
b) granting unrestricted access to persons and companies participating in the
implementation of the Project; and
c) providing data and otherwise cooperating with all reasonable requests to be
made by persons and companies participating in the implementation of the
Project.


Article 3. Acquisition of equipment for the Project


3.1 BSC will purchase and deliver equipment and catalyst for the Project in
accordance with the laws of Ghana.
3.2 The technical conditions relating to the Project equipment, including
monitoring equipment, will correspond to approved methodology ACM0001.


Article 4. Expenses and Costs


4.1 The following items will be considered General Expenses to be financed by
BSC and to be reimbursed to BSC out of the proceeds to be received from the sale
of CERs:


Activities financed or to be financed by BSC


4.1.1 the Study;
4.1.2 PIN and PDD;
4.1.3 validation;
4.1.4 initial verification;
4.1.5 registration with the UNFCCC;
4.1.6 verification of the first issue of CERs;
4.1.7 gas collection and flare system;
4.1.8 vehicles (if any), site clearance, hauling, engineered landfill cap,
drilling, installation of suction wells, gas pipeline network, moisture
condenser and other related equipment;
4.1.9 spare parts (if any);

 
3

--------------------------------------------------------------------------------

 

4.1.10 project management work required in connection with installing the flare
system and all related systems and equipment;
4.1.11 cost of capital to be invested in the Project; and
4.1.12 cost of monitoring equipment corresponding to ACM0001.


Expenses to be financed out of CER revenues


4.1.13 preparation of the PDD for the second and third crediting periods;
4.1.14 verification of the second and subsequent issuances of CERs;
4.1.15 gas collection and flare system replacement (if required)
4.1.16 compost and/or other alternative waste treatment systems, equipment,
installation and operation;
4.1.17 amounts of CERs to be allocated to the UNFCCC;
4.1.18 ongoing maintenance and repair; and
4.1.19 other Project expenses to be incurred in Ghana to be agreed by both
Parties.


Article 5. Мarketing and sale of CERs


5.1 Both Parties agree that marketing of CERs will be accomplished by BSC in a
transparent manner in its sole discretion.  Before concluding an agreement to
sell the Project’s CERs, BSC will provide KMA an opportunity to comment on the
sale terms, including price.  BSC will consider such changes in good faith, but
will not be under any obligation to accept such changes.


Article 6. Reimbursement of Expenses and Allocation of Profit


6.1 Both Parties agree to divide the revenue to be received from the sale of
CERs from the Project in the following manner:
 
6.1.1 The Parties agree that such revenue division shall be divided into two
phases:  (i) pre-reimbursement and (ii) post-reimbursement.


6.1.2 With respect to the pre-reimbursement period, the Parties agree that, for
so long as the spot price per CER as published on www.pointcarbon.com or
www.bluenext.fr remains at or above €10, KMA will receive 8% and JSO 2.5% of the
gross revenues from the sale of the Project’s CERs until BSC has fully recouped
its investment in and any other costs incurred in respect of the Project.  If
the spot price per CER falls below €10, the percentage to be received by KMA and
JSO prior to BSC recouping its investment shall be adjusted downward accordingly
as per the table immediately below.  After BSC has recouped its investment, the
allocation scheme set forth in the table in sub-article 6.2 below shall become
effective.


Pre-Reimbursement Allocation to KMA, JSO and BSC:


Year
 
At a price of €10+ per CER
 
At a price of €9 per CER
 
At a price of €8 per CER
2011
 
8% to KMA, 2.5% to JSO and 89.5% to BSC
 
7% to KMA, 2.5% to JSO and 90.5% to BSC
 
6.5% to KMA, 2% to JSO and 91.5% to BSC
2012
 
8% to KMA, 2.5% to JSO and 89.5% to BSC
 
7% to KMA, 2.5% to JSO and 90.5% to BSC
 
6.5% to KMA, 2% to JSO and 91.5% to BSC
2013
  
8% to KMA, 2.5% to JSO and 89.5% to BSC
  
7% to KMA, 2.5% to JSO and 90.5% to BSC
  
6.5% to KMA, 2% to JSO and 91.5% to BSC



6.1.3 100% of the Project Costs to be incurred by and paid for by BSC up until
the first receipt of the Project’s CER sale revenue will be reimbursed from the
revenue to be received from the sale of CERs.  As at the date of this Agreement,
Project Costs are estimated to be between €2,000,000 and €3,000,000.  A more
exact estimate will be available as soon as quotes from reputable suppliers and
service performers are received.


6.1.4 Subject to KMA and JSO’s right to receive an aggregate of 10% of the gross
proceeds from the sale of CERs as described more fully in sub-article 6.1.2
above each year, an amount sufficient to cover such expenses will be deducted
from any CER revenue and reimbursed to BSC until 100% of such expenses have been
reimbursed.  It is expected, but not guaranteed, that 100% of the Project Costs
will be reimbursed within 2-4 years.  Both the extent of the Project Costs and
the amount of time in which they will be recouped will become known only after
CERs are received in respect of the Project.  Any remaining revenues for the
life of the Project will be allocated amongst the Parties in accordance with
sub-article 6.2 below.

 
4

--------------------------------------------------------------------------------

 

6.2 After reimbursing all relevant costs to BSC, all remaining CER revenues will
be allocated between BSC and KMA as follows:


Post-Reimbursement Allocation to KMA and BSC:


Years
 
Allocation
2014 – 2016
 
KMA will receive 22.5%, JSO 2.5% and BSC 75%
2017 – 2018
 
KMA will receive 23%, JSO 5% and BSC 72%
2019 – 2022
 
KMA will receive 38%, JSO 7.5% and BSC 54.5%
2023 – 2031
  
KMA will receive 43%, JSO 7.5% and BSC 49.5%



6.3 The Parties agree that all expenses to be incurred in connection with the
Project will be reasonably related to the implementation thereof and will, to
the extent practicable, be communicated to the other Party before their
incurrence.  This communication will be in the form of an annual budget. A
statement of budgetary variance (actual expenditure versus budget) will be
submitted to KMA one month after year-end.


6.4 For the avoidance of doubt, the Parties understand and agree that KMA and
JSO will not receive both pre-reimbursement and post-reimbursement remuneration
at the same time.  As per the relevant terms of Articles 6.1 and 6.2, KMA and
JSO will receive an aggregate of 10% (subject to the spot price remaining at or
above €10 per CER) of the gross proceeds actually received from the sale of CERs
during the pre-reimbursement period (for however long such period lasts (i.e.,
whether it is 1, 2 or 3 years) and 25% (stepping up to 50.5% in 2023) of the
gross proceeds starting immediately after BSC has been fully reimbursed.


6.5 Each Party will receive their respective share of CER revenue in accordance
with arrangements to be made by such Party relating to bank accounts and wire
transfers.


Article 7. Exclusivity


KMA hereby grants the right to implement the Project to BSC or its affiliates in
consultation with BSC as set froth herein on a sole and exclusive basis. KMA
will not grant any other party any rights in connection with the Project,
including without limitations, the rights to the Project’s CERs, CER revenues
and landfill gases resulting from municipal solid waste dumped and/or from
co-disposal of sludge from septage treatment pond operation at the lower
south-east corner of the Kumasi landfill and any other septage facilities.


Article 8. Confidentiality


8.1. For so long as this Agreement is in force and for 5 years after its
termination, the Parties agree to keep confidential all information marked as
confidential received from the other Party or that is understood to be
confidential at the time of disclosure and not to disclose such information
without the consent of the Party.  Nor will either party use any confidential
information other than for the purposes of this Agreement.


8.2. For the avoidance of doubt, confidential information will include all
documents, data, technical information, business, financial and other
information, written or oral, disclosed in connection with this Project with the
exception of documents, data and/or information that:
а) when disclosed or subsequently, is or becomes public information (not
including as a result of a breach of this Agreement);
b) was in the possession of the disclosing Party prior to its receipt from the
other Party; and
с) was received from a third-party and is not subject to any limitations on its
disclosure.


8.3 Notwithstanding the foregoing, the receiving Party may disclose confidential
information to its counsel, technical or commercial consultants, agents,
subcontractors and its partners (collectively “Consultants”) for the purpose of
implementing the Project on the condition that the receiving Party inform its
Consultants of the confidential nature of such information and bind the
Consultant to observe the provisions contained in this Article 8.


Article 9. Term and Termination


9.1 Notwithstanding anything to the contrary contained herein, either Party may
terminate this Agreement by written notice to the other Party in the event of a
material breach of this Agreement by the other Party and the failure to cure
such breach within 14 days of receipt of notice thereof.  For the purpose of
this Article 9.1 and this Agreement, the Parties agree that Ghanaian and Israeli
bank holidays shall not count toward the fulfilment of any period of days
referred to in this Agreement.

 
5

--------------------------------------------------------------------------------

 

9.2 Notwithstanding any cessation of this Agreement, the right to receive profit
in accordance with Article 6 and the obligation to perform any unperformed
obligations remain in force and survives any termination hereof.


9.3. The termination of this Agreement in accordance with the foregoing will be
without prejudice to Articles 1.7 and 8 hereof, which will also remain in force
notwithstanding any termination.


9.4  In the event that in the sole discretion of BSC the PDD process produces an
unsatisfactory outcome, then BSC will be entitled to terminate this agreement
with immediate effect and KMA shall not have any claim against BSC for such
termination.


9.5 In the event that in the sole discretion of BSC, there occurs a change to
the KP or its replacement, which will materially change the profitability of the
Project, then BSC will be entitled to terminate this agreement with immediate
effect and KMA and JSO shall not have any claim against BSC for such
termination.


9.6 This Agreement will terminate 21 years following the first issuance of CERs
by the Executive Board of the CDM as described in the KP or such later date as
agreed by the Parties (the “Expiration Date”).


Article 10.  Representations and Warranties
 
10.1 Except as otherwise stated below, each of the Parties represents and
warrants to the other Parties that:
 
10.1.1 it possesses the full power, authority and legal right to enter into this
Agreement and to perform its obligations hereunder;
 
10.1.2 it is not party to any agreement that prevents it from fulfilling all its
obligations hereunder or that impairs or may impair any of its responsibilities
or obligations hereunder;
 
10.1.3 all consents, approvals, authorizations and orders necessary for the
execution, delivery and performance of this Agreement have been obtained;
 
10.1.4 the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any terms or provisions of,
or constitute a default under, any statute, indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which it is a party or by
which it is bound or to which any of its property or assets is subject, nor will
such action result in any violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it; and
 
10.1.5 if the co-operation of any third party (including an affiliate) is
required in the performance by it of its obligations under this Agreement or any
related agreement, that it has obtained or is able to obtain the binding
agreement of such a third party to co-operate in the performance of this
Agreement.
 
10.2 Each of KMA and JSO represents and warrants to BSC that no other government
or private entity in or outside of Ghana has a right or interest in the Project,
CERs or proceeds from the sale thereof to be received in connection with the
Project and that it has the entire right, free and clear of any third parties
rights or claims, to transfer and convey rights in, to and under the Project to
BSC as set forth in this Agreement.


Article 11. Force Majeure


The failure to perform or delay in performance shall not constitute a breach of
this Agreement if such failure or delay is caused by force majeure
circumstances.  The Party that is subject to force majeure circumstances shall
within 3 calendar days of learning thereof inform the other Party in writing and
supply supporting documents or evidence. Force majeure circumstances shall
include events that are beyond the control of a Party or are extraordinary
events that delay or render performance unfeasible or impossible.  In
particular, such circumstances will include any of the following:  (a) natural
calamity (e.g., lightning, earthquake, flood, mudslide, etc.), fire, accident,
explosion, epidemic and quarantine; (b) military conflict, blockade, revolution,
diversion, armed revolt or extraordinary events taking place in the relevant
region; (c) strikes and other labour conflicts; and (d) any other event, reason
or circumstance analogous to the foregoing and that is beyond the control of the
Parties.

 
6

--------------------------------------------------------------------------------

 

Article 12. Amendments to this Agreement


12.1 Any changes to this Agreement will be accomplished by means of supplemental
written agreements between the Parties.


12.2 BSC may transfer its right, title and interest in, to and under this
Agreement to a third party, who is investing in the Project.


Article 13. Governing Law and Dispute Resolution


13.1 This Agreement is governed by the law of England and Wales without regard
for its conflict of laws principles.  All disputes arising under or in
connection with this Agreement, shall be finally settled in arbitration in
accordance with the rules and procedures of the London Court of International
Arbitration by a single arbitrator appointed in accordance with said Rules which
Rules shall be deemed to be incorporated by reference into this Article
13.1.  The decision of the arbiter shall be final.  The place of arbitration
shall be London, UK and the proceedings shall be conducted in the English
language. The award of such arbitration shall be final and binding upon the
Parties and may be enforced in any court of competent jurisdiction. The
arbitrator shall give detailed explanations and reasoning for his judgment.


13.2 This Agreement shall also be subject to the legal principle of “pacta sunt
servanda” (agreements should be performed).


13.3 Each Party agrees to try to resolve all disputes and conflicts that arise
between them in connection with this Agreement through timely negotiations.  If
the Parties do not resolve their conflict within 90 calendar days, such conflict
may be referred to arbitration in accordance with Article 13.1 above.


Article 14. Other Conditions


14.1  This Agreement may be signed in counterparts and delivered via facsimile
or via email, each such counterpart (whether delivered via facsimile or
otherwise), when executed, shall be deemed an original and all of which together
constitute one and the same agreement.  Facsimile signatures of the Parties
shall be deemed to constitute original signatures, and executed facsimile copies
hereof shall be deemed to constitute duplicate originals.


14.2 KMA and BSC agree that BSC is and may be referred to in any Project
documentation a Project Participant.


14.3 This Agreement constitutes the entire understanding between the parties and
supersedes any prior communications, representations or agreements, whether oral
or in writing, regarding the same matter between them, including the MOU dated
June 23, 2010, which is hereby cancelled and superseded in all respects.


14.4 The unenforceability of any provision of this Agreement shall be without
prejudice of the efficacy of the remaining provisions. Any unenforceable
provision shall be replaced by such enforceable provisions as comes nearest in
its commercial effect to the unenforceable provision and the mutual will of the
parties.


14.5 No delay, failure or omission by either Party in enforcing, exercising or
pursuing any claim or other remedy arising under this Agreement shall be deemed
to be or treated as waiving that claim or other remedy.


14.6 Any provisions of this Agreement which, by nature, would survive
termination or expiration of this Agreement will survive any such termination or
expiration of this Agreement.


14.7 No Party shall be liable under this Agreement, for consequential, indirect,
special, or punitive damages such as, but not limited to, loss of profit.


14.8 An indicative timetable is attached hereto as Annex 1.  It is not binding
and is intended to give general guidance only.


14.9 Subject to and without limiting the effect of Article 12.2. herein, no
Party may assign, or grant any security interest over, any of its rights under
this Agreement or any document referred to in it without the prior written
consent of the other Party hereto.  This Agreement is binding on, and inures to
the benefit of, each Party’s respective permitted successors and assigns.

 
7

--------------------------------------------------------------------------------

 

14.10 The Parties to this Agreement are not in partnership with each other and
there is no relationship of principal and agent between them.


14.11 Subject to the following sentences in this Article 14.11, the Parties
agree to coordinate in advance the form and substance of any public notice,
publication or announcement relating to the Project.  The Parties acknowledge
that BSC is subject to the reporting requirements of the U.S. Securities and
Exchange Act of 1934, as amended.  As such, BSC will be entitled to make and
file all required reports, notices and other announcements with the U.S.
Securities and Exchange Commission and other regulatory authorities in the
United States without any advance notice, consent or coordination of the other
Parties hereto.


Article 15. Notice


All official notices, requests and other communications relating to this
Agreement shall be in writing in English and will be considered received on the
date of their dispatch (if delivered personally) or the date of their receipt
(if sent by courier). All notices, requests, demands, instructions or other
communications required or permitted to be given under this Agreement shall be
in writing and in English and shall be deemed to have been duly given upon
delivery: if manually delivered on the same Business Day (a “Business Day” is a
day on which the major commercial banks in Israel are open for business); or, if
mailed by registered or certified mail, postage prepaid, after 3 Business Days
from the date of mailing; or if by fax which gives the sender proof of delivery,
on the first Business Day after such transmission, to the respective Party’s
address as set forth herein below or to such other address or fax number of
which notice has been given in the manner above provided.


TO: BSC
 
TO: JSO
 
TO:     KMA
         
35 Asusta Street, Even Yehuda, Israel 40500   
 
No. 1 J Stanley-Owusu Street, PO Box 3751, Accra, Ghana  
 
PO Box 1916 Kumasi, Ghana
Tel:  +972 9 891 7438
 
Tel: +233 246 90 80 80
 
Tel: +233 3220 23184; 23707; 23991
Fax:  +972 9 899 8615
 
Fax:
 
Fax: +233 3220 23184; 23707
Attn: Shlomi Palas
 
Attn: Stanley Owusu
 
Attn:  Anthony Mensah
email: shlomi@bluespherecorporate.com
  
Email: stanleyclaude@hotmail.com
  
email: mensahanthony@hotmail.com



Article 16.  Waiver of Sovereign Immunity


To the extent that KMA has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid or execution or
otherwise) with respect to itself or its property, KMA hereby irrevocably waives
such immunity in respect of its obligations under this Agreement to the extent
permitted by applicable law.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed by each party by its duly
authorized representative on the date set forth above.


Kumasi Metropolitan Assembly
 
     
Name: Hon. Samuel Sarpong
Title: Metropolitan Chief Executive
 
WITNESSED BY:-
 
     
Name: Mr. Edward Afari Gyem
Designation: Metro Coordinating Director
 
J Stanley-Owusu Group of Companies
 
     
Name: J. Stanley-Owusu
Title: Executive Chairman
 
WITNESSED BY:-
 
     
Name: Claude Stanley-Owusu
Designation: General Manager
 
Blue Sphere Corporation
 
     
Name:
Title:
 
WITNESSED BY:-
 
     
Name:
Designation:


 
9

--------------------------------------------------------------------------------

 

Annex 1


Indicative Timetable for Implementing a CDM Landfill Gas Extraction Project at
the Oti Sanitary Landfill
in Kumasi, Ghana


Event
 
Expected Timing
PIN and PDD
 
December 2010
Approval of Ghanaian DNA
 
December 2010
Validation of PDD
 
January 2011
Submission of validated PDD to Executive Board of CDM
 
February 2011
Registration of Project
 
July 2011
Purchase and installation of gas extraction system
 
August 2011
Verification
 
November 2011
Receipt of CERs
 
December 2011, which will be backdated to August 2011
Receipt of first revenue
  
January 2012


 
10

--------------------------------------------------------------------------------

 